Citation Nr: 0010960	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-20 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of dengue 
fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 RO decision that 
denied an application to reopen a previously denied claim for 
service connection for residuals of dengue fever.  In a March 
1998 decision, the Board reopened and remanded the claim for 
service connection for residuals of dengue fever. 


FINDING OF FACT

The veteran had an acute and transitory episode of dengue 
fever during service, and he now has no active dengue fever 
or residuals of the service episode. 


CONCLUSION OF LAW

Claimed residuals of dengue fever were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991)38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from August 1943 to 
December 1945.  His service medical records show he was 
treated for acute catarrhal fever in August 1944; there was 
no record of any follow-up treatment.  The December 1945 
separation examination was negative for residuals of 
catarrhal fever, and noted a history of dengue fever in 1944.  

In January 1946 the veteran filed a claim for service 
connection for residuals of dengue fever; he reported he 
contracted dengue fever in Guam in August 1944. 

On a May 1946 VA psychiatric examination, the veteran gave a 
history of dengue fever in 1944 that was cured and left no 
residuals.

On a February 1996 VA general medical examination, the 
veteran complained of generalized arthritic pain, ecchymosis 
of both arms, occasional nose bleeding, muscle aches, and 
night sweats followed by clammy skin.  It was noted he had a 
history of dengue fever in 1944.  He underwent 2 blood tests 
for dengue fever, which revealed he had IgG (immunoglobulin 
G) greater than 1:256 and IgM (immunoglobulin M) less than 
1:20.  The diagnosis was history of dengue fever in 1944.  
The examiner (Dr. Santos) said that with the veteran's 
history of dengue fever in 1944, a repeat dengue fever test 
showed IgG greater than 1:256, (normal was 1:20), and the 
veteran was still suffering from dengue fever symptoms such 
as night sweats followed by clammy skin, occasional 
epistaxis, headaches, generalized joint pain, and muscle 
soreness.

At a hearing at the RO in March 1996 the veteran said he 
continued to have symptoms of fevers and chills since he had 
dengue fever in service in 1944.

On a June 1998 VA examination for infectious, immune, and 
nutritional disabilities, performed by Dr. Santos, it was 
reported that the veteran had dengue fever in 1944, and he 
was unaware of any disease activity or exacerbation since 
then.  Laboratory tests for dengue fever showed IgG of 5/76 
and IgM of .94.  This was interpreted on the laboratory 
report as showing a past infection of dengue fever.  The 
diagnoses included dengue fever in 1944, and after reviewing 
the veteran's claims file the examiner commented that there 
was no long effect from the dengue fever, and that there was 
no specific test to determine the presence of dengue fever.

In December 1998 the doctor who conducted the June 1998 VA 
examination (Dr. Santos) consulted on the veteran's case with 
an infectious disease specialist.  It was reported that the 
dengue fever tests showed that he had had dengue fever in the 
past, and the IgG would therefore be elevated, but that there 
was no active disease because the IgM was below 1:20.

In May 1999 the veteran submitted a copy of a private 
laboratory study that showed that he had an IgG of 5.44 and 
IgM of .82 in April 1999.  The study further noted a 
reference range for an IgG less than 1:256 and IgM less than 
1:20 were negative for antibodies to dengue fever.  The 
veteran's study was interpreted as showing an infection of 
undetermined time.

In May 1999 the veteran reported that he has had 
gastrointestinal discomfort since service, lost all his 
teeth, and suffers from depression, anxiety, night sweats, 
nightmares, blood clots, residuals of a heart attack, 
exhaustion, and flu-like symptoms all of which he attributed 
to dengue fever in service.

In June 1999 the veteran submitted copies of medical records 
from Beckley Hospital showing treatment from 1971 to 1982 for 
conditions, including lung disease, heart disease, 
degenerative arthritis, and cholelithiasis.  Some of these 
records note the past history of dengue fever in 1944 with no 
residuals, and none of the treatment records suggest any 
relationship between the old dengue fever and any of his 
later medical conditions.  (There are additional medical 
records since the veteran's World War II service showing 
conditions unrelated to dengue fever.)

On a September 1999 VA psychiatric examination related to the 
veteran's service-connected post-traumatic stress disorder 
(PTSD), he reported that he had been told that he had nerve 
damage to the eyes as a result of dengue fever in 1944.  The 
Axis I diagnoses were PTSD and a generalized anxiety 
disorder.  Various physical conditions were listed on Axis 
III including dengue fever in 1944 with strabismus of the 
left eye and poor eyesight as a consequence.  

VA outpatient treatment records from 1998 and 1999 show 
treatment for conditions unrelated to the veteran's current 
appeal.  

In March 2000 the veteran submitted a January 2000 blood 
study that showed that he had IgG and IgM antibodies against 
dengue fever.  His IgG was 7.66 and his IgM was .95.  Copies 
of medical literature pertaining to dengue fever have also 
been submitted by the veteran during the course of the 
appeal.

II.  Analysis

The veteran claims service connection for residuals of dengue 
fever.  His claim is well grounded, meaning plausible.  The 
file shows that the evidence has been properly developed and 
there is no further VA duty to assist him in developing his 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran served on active duty from 1943 to 1945.  His 
1945 service separation examination noted he had a history of 
dengue fever in 1944, but no active disease or residuals were 
reported.  Post-service medical records show numerous 
ailments but there is no credible medical evidence to relate 
these to the episode of dengue fever in service, nor do the 
post-service records show any additional episodes of active 
dengue fever.  The doctor who performed the 1996 VA 
examination stated that the veteran had dengue fever in 1944 
and still had a number of symptoms.  In retrospect, this 
statement by the doctor appears to have been in error (or a 
mere recitation of the veteran's self-reported history), 
inasmuch as the same doctor examined the veteran again in 
1998 (and consulted with an infectious disease specialist) 
and found that the veteran had no active dengue fever or 
residuals of the service episode.  A 1999 psychiatric 
examination lists dengue fever residuals on Axis III, but 
this obviously is a recitation of the veteran's self-reported 
lay history, as the psychiatric examiner did not perform a 
physical examination to identify dengue fever or residuals.  
Recent laboratory reports include findings which note the 
veteran once had dengue fever, but such laboratoy findings 
are not indicative of active disease or disabling residuals 
from past infection.

Service connection requires more than a disease or injury in 
service; there must also be medical evidence of a current 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed.Cir. 1997).  As a 
layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The weight of the 
credible medical evidence demonstrates that while the veteran 
may have had an episode of dengue fever in service, such was 
acute and transitory and resolved.  He currently does not 
have active dengue fever or residuals of the service episode.  
In the absence of a current disability, service connection 
may not be granted.  Claimed residuals of dengue fever were 
neither incurred in nor aggravated by service.

As the preponderance of the evidence is against the claim for 
service connection for residuals of dengue fever, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for residuals of dengue fever is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 
- 6 -


- 6 -


